253 F.2d 429
George E. FOSTER, Appellant,v.SUN OIL COMPANY.
No. 12417.
United States Court of Appeals Third Circuit.
Argued April 1, 1958.
Decided April 9, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; George A. Welsh, Judge.
Bernard Sacks, Philadelphia, Pa., for appellant.
Mark D. Alspach, Philadelphia, Pa. (T. E. Byrne, Jr., Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER and HASTIE, Circuit Judges, and LAYTON, District Judge.
PER CURIAM.


1
Our examination of the record discloses that there was substantial evidence to support the District Court's findings of fact and conclusions of law.


2
Accordingly, the judgment of the District Court will be affirmed.